Exhibit 10.5

Execution Copy

TERMINAL OPERATING AGREEMENT

This TERMINAL OPERATING AGREEMENT (“Operating Agreement”), dated as of
October 30, 2013, is by and between SPRAGUE MASSACHUSETTS PROPERTIES LLC
(“SPRAGUE MASSACHUSETTS”), a Delaware limited liability company, having its
principal place of business at 2 International Drive, Suite 200, Portsmouth, New
Hampshire 03801, and SPRAGUE OPERATING RESOURCES LLC (“SPRAGUE OPERATING
RESOURCES”), a Delaware limited liability company, having its principal place of
business at 2 International Drive, Suite 200, Portsmouth, New Hampshire, 03801.
SPRAGUE OPERATING RESOURCES and SPRAGUE MASSACHUSETTS are collectively referred
to herein as the “Parties.”

WITNESSETH:

WHEREAS SPRAGUE MASSACHUSETTS owns a certain oil terminal located at Cannon
Street in New Bedford, mailing address 30 Pine Street, New Bedford,
Massachusetts, 02740, which is more fully described below (the “Oil Terminal”),
and owns that certain real estate on which the Oil Terminal is located; and

WHEREAS SPRAGUE MASSACHUSETTS desires to enter into this Operating Agreement
covering the Oil Terminal with SPRAGUE OPERATING RESOURCES and SPRAGUE OPERATING
RESOURCES desires to operate and maintain said Oil Terminal.

NOW, THEREFORE, in consideration of the mutual promises herein contained,
SPRAGUE OPERATING RESOURCES and SPRAGUE MASSACHUSETTS agree as follows:

1. DEFINITIONS.

Each term or expression set forth below in this Section 1 has the meaning stated
immediately after it.

Authorizations. All franchises, licenses, permits and other governmental
consents issued by Governmental Authorities pursuant to Legal Requirements which
are or may be required for the ownership, use and occupancy of the Oil Terminal
and for the operation, maintenance, repair and reconstruction of facilities
thereon, including, without limitation, the purchase, sale, transportation,
storage, loading and off-loading of petroleum products (hereinafter, “Oil”).

Governmental Authority. The United States of America, the Commonwealth of
Massachusetts, the City of New Bedford, Massachusetts, and any political
subdivision thereof and any agency, department, commission, court, board, bureau
or instrumentality of any of them.

Insurance Requirements. All terms of any policy of insurance maintained by
SPRAGUE OPERATING RESOURCES and applicable to the Oil Terminal and any building,
structure or improvement thereon and all requirements of the issuer of any such
policy and all orders, rules, regulations and other requirements of the National
Board of Fire Underwriters (or any other body exercising similar functions)
applicable to or affecting any condition, operation, use of occupancy of the Oil
Terminal (including, without limitation, the purchase, sale, transportation,
storage, loading and off-loading of Oil) and any building, structure or
improvement thereon, or any part or parts of either.

Legal Requirements. All statutes, codes, ordinances (and all rules and
regulations thereunder), all executive orders and other administrative orders,
judgments, decrees, injunctions and other Judicial orders of or by any
Governmental Authority which may at any time be applicable to parts or
appurtenances of the Oil Terminal or to any condition or use thereof including,
without limitation, the purchase, sale, transportation, storage, loading and
off-loading of Oil, and the provisions of all Authorizations.

Oil Terminal. The premises described in Exhibit A hereto, as well as all
property, facilities and activities associated with the receipt, storage,
processing, transfer and dispensing of Oil by SPRAGUE OPERATING RESOURCES.

Taxes. All taxes, including but not limited to real estate and personal property
taxes, petroleum storage license fees, and registration fees, special and
general assessments, water rents, rates and charges, sewer rents, and other
impositions imposed by any Governmental Authority and charges of every kind and
nature whatsoever, extraordinary as well as ordinary and each and every
installment thereof which shall during and with respect to the period of the
term of this Operating Agreement be charged, levied, laid, assessed, imposed,
become due and payable or become liens upon or for or with respect to the Oil
Terminal or any part thereof, appurtenances or equipment owned by SPRAGUE
OPERATING RESOURCES thereon or therein or any part thereof or on this Operating
Agreement, together with all interest and penalties thereon under or by virtue
of all present or future Legal Requirements and any sales tax, gross receipt tax
or tax of a similar nature based on a percentage fraction or capitalized value
of the Operating Fees, as said Operating Fees is defined in Section 4 hereunder.
Provided, however, Taxes shall not be construed to include inheritance, estate,
excise, succession, transfer, gift, franchise, income, gross receipt, or profit
taxes that are or may be imposed upon SPRAGUE MASSACHUSETTS, its respective
successors or assigns.

 

1



--------------------------------------------------------------------------------

2. OPERATING AGREEMENT OF OIL TERMINAL AND RECITATION OF GENERAL CONTRACT
FRAMEWORK.

2.1 Operating Agreement of Oil Terminal and Term.

 

  (i) Initial Term. SPRAGUE MASSACHUSETTS hereby enters into this Operating
Agreement with SPRAGUE OPERATING RESOURCES upon the terms herein contained for a
term of five (5) years, commencing October 30, 2013 (the “Initial Term”), as
such Initial Term may be extended pursuant to the provisions of Section 2.3
hereof, and subject to earlier termination as is set forth herein.

 

  (ii) Early Termination By SPRAGUE MASSACHUSETTS or SPRAGUE OPERATING
RESOURCES. In addition to the rights of early termination as described in
Articles 17, 19 and 20 hereof, SPRAGUE MASSACHUSETTS or SPRAGUE OPERATING
RESOURCES shall have the right to terminate this Operating Agreement at any
point during the Extension Term, by giving notice to the other party. Upon the
giving of such notice, this Operating Agreement shall terminate sixty (60) days
from the date of said notice without recourse to the parties and specifically
not subject to reimbursement of any costs by either party to any of the Parties.

 

  (iii) Early Termination By SPRAGUE MASSACHUSETTS. SPRAGUE MASSACHUSETTS shall
also have the right to terminate this Operating Agreement during the Initial
Term or the Extension Term upon sixty (60) days notice to SPRAGUE OPERATING
RESOURCES in writing, without recourse to SPRAGUE OPERATING RESOURCES, if such
termination is necessary, in the sole discretion of SPRAGUE MASSACHUSETTS, to
facilitate the sale, (except for the purposes of a lease associated with
continued oil terminal operations by another party) or development of the Oil
Terminal. Upon the giving of such notice, this Operating Agreement shall
terminate sixty (60) days from the date of said notice without recourse to the
Parties and specifically not subject to reimbursement of any costs by either
party to any of the Parties.

2.2 Consideration. SPRAGUE OPERATING RESOURCES shall compensate SPRAGUE
MASSACHUSETTS for the use and benefit of this Operating Agreement by
(i) performing the operation and maintenance obligations described herein; and
(ii) paying all Operating Fees due pursuant to Article 4 hereof.

2.3 Extension of Term. Provided SPRAGUE OPERATING RESOURCES is not in default of
any of its duties or obligations under this Operating Agreement, SPRAGUE
OPERATING RESOURCES shall have the right to extend the Term of this Operating
Agreement for an additional five (5) year period following the expiration of the
Initial Term hereof (such additional period, the “Extension Term”, and, together
with the Initial Term, the “Term”). The terms and conditions of this Operating
Agreement shall govern the rights and obligations of the parties during such
Extension Term.

3. COST DEFINITION AND DETERMINATION.

Costs shall be determined in accordance with generally accepted accounting
principles, consistently applied, and shall include operating and maintenance
costs (“O & M Costs”). O & M Costs will normally be incurred by SPRAGUE
OPERATING RESOURCES, but may also include O & M Costs incurred by SPRAGUE
MASSACHUSETTS to the extent that SPRAGUE OPERATING RESOURCES requests assistance
by SPRAGUE MASSACHUSETTS or to the extent that SPRAGUE MASSACHUSETTS undertakes
to perform operation and maintenance not being satisfactorily undertaken by
SPRAGUE OPERATING RESOURCES or SPRAGUE MASSACHUSETTS, as applicable, shall give
SPRAGUE OPERATING RESOURCES notice of the unsatisfactory nature of SPRAGUE
OPERATING RESOURCES’ operation and maintenance activity and a reasonable
opportunity to cure same. SPRAGUE OPERATING RESOURCES will provide SPRAGUE
MASSACHUSETTS with a Monthly Throughput Report. “Throughput” shall mean the
total volume of Oil sold or otherwise dispensed from the Oil Terminal.

4. OPERATING FEES.

SPRAGUE OPERATING RESOURCES shall satisfy its obligation to pay Operating Fees
to SPRAGUE MASSACHUSETTS (i) by paying to SPRAGUE MASSACHUSETTS the sum of
$15,200.00 per month (subject to adjustment as provided below) (the “Operating
Fees”); (ii) by being responsible for ordinary maintenance and repairs to the
Oil Terminal; and, (iii) by paying to SPRAGUE MASSACHUSETTS the amount of real
estate taxes levied against the Oil Terminal. The Operating Fees specified in
item (i) above shall be subject to adjustment as follows: Commencing on July 1,
2014, and thereafter on July 1 of each year during the Term of this Operating
Agreement, the aforementioned sum shall be increased in accordance with the
percentage increase of the Consumer Price Index, All Urban Consumers (CPI-U)
Region I, Boston Index, for the previous year (July 1, 2013-June 30). Provided,
however, to the extent such increase in any one year (as calculated as described
in the immediately preceding sentence) exceeds 6%, SPRAGUE OPERATING RESOURCES
shall have the right, but not the obligation, to request renegotiation of this
Operating Agreement. In the event such renegotiation fails to result in the
establishment of new terms acceptable to SPRAGUE OPERATING RESOURCES, SPRAGUE
OPERATING RESOURCES may terminate this Operating Agreement upon the provision of
twelve (12) months advance written notice to SPRAGUE MASSACHUSETTS.

 

2



--------------------------------------------------------------------------------

It is understood that this Operating Agreement is in the nature of a net
Operating Agreement and that such Operating Fees is to be net to SPRAGUE
MASSACHUSETTS and, accordingly, SPRAGUE OPERATING RESOURCES shall bear all costs
relating to the Oil Terminal whether or not specified expressly herein,
including, without by way of limitation, Taxes. In the event SPRAGUE OPERATING
RESOURCES holds over following the expiration or termination of this Operating
Agreement, SPRAGUE OPERATING RESOURCES shall be a tenant at sufferance subject
to all the terms of this Operating Agreement. SPRAGUE OPERATING RESOURCES shall
also pay all public, special or betterment assessments levied or assessed by any
municipality or other governmental authority associated with the Oil Terminal
during the Term.

5. UTILITIES.

All utilities will be secured and paid for by SPRAGUE OPERATING RESOURCES for
its own account.

6. ALLOWED USES/ PROHIBITED CONDITIONS.

6.1 Allowed Use. Use of the Oil Terminal by SPRAGUE OPERATING RESOURCES shall be
limited to SPRAGUE OPERATING RESOURCES receipt, storage, processing and
dispensing of Oil only in direct relationship to SPRAGUE OPERATING RESOURCES own
oil distribution business. Any other use, without first obtaining the written
consent of SPRAGUE MASSACHUSETTS, is prohibited. SPRAGUE OPERATING RESOURCES’
use of the Oil Terminal will be in accordance with sound petroleum industry
standards as in effect from time to time.

6.2 Prohibited Conditions. SPRAGUE OPERATING RESOURCES shall not commit any
nuisance, nor permit the emission of any objectionable noise or odor, nor make
or suffer any waste, nor make any use of the Oil Terminal which is contrary to
any law or ordinance or which would cause the cancellation of insurance coverage
of any of the Parties hereto. SPRAGUE OPERATING RESOURCES shall not use any
portion of the Oil Terminal for the use, generation, treatment, storage or
disposal of “oil” (except the product defined as “Oil” herein), “hazardous
material”, “hazardous waste”, or “hazardous substances”, as the same are defined
under state or federal law or regulation. SPRAGUE OPERATING RESOURCES shall not
place any sign or advertisement at the Oil Terminal without first obtaining the
written consent of SPRAGUE MASSACHUSETTS.

7. MAINTENANCE AND REPAIRS.

SPRAGUE OPERATING RESOURCES accepts the Oil Terminal on an “as-is” basis.
SPRAGUE OPERATING RESOURCES shall be responsible, at its own cost and expense,
subject, however, to the receipt of proceeds referred to in Section 11 to the
extent available, to keep and maintain the Oil Terminal in good operating
condition and repair in accordance with sound petroleum industry standards and
shall use all reasonable precaution to prevent waste, damage or injury.

8. REQUIREMENTS OF PUBLIC AUTHORITY.

8.1. Legal Requirements. SPRAGUE OPERATING RESOURCES routinely shall review, be
alert to and promptly observe and comply with all applicable Legal Requirements
of any Governmental Authority affecting use of the Oil Terminal at its own cost
and expense including without limitation thereto all Legal Requirements in
respect to environmental or water pollution control, testing and inspection of
Oil Terminal facilities at required intervals, maintaining records and reporting
the results of said tests and inspections to appropriate Governmental
Authorities. SPRAGUE OPERATING RESOURCES shall keep the Oil Terminal equipped
with all safety and preventive appliances required by said Legal Requirements or
Insurance Requirements. SPRAGUE OPERATING RESOURCES shall pay all costs,
expenses, liabilities, losses, damages, fines, penalties, claims and demands
that may in any manner arise out of or be imposed because of the failure of
SPRAGUE OPERATING RESOURCES to comply with the covenants of this Section 8.
SPRAGUE MASSACHUSETTS, to the extent required by law to do so, shall also comply
with the covenants of this Section 8 relating to property of SPRAGUE
MASSACHUSETTS.

8.2 Contests. SPRAGUE OPERATING RESOURCES shall have the right to contest by
appropriate legal proceedings diligently conducted in good faith, in the name of
SPRAGUE OPERATING RESOURCES, SPRAGUE MASSACHUSETTS (if legally required), or
each of the Parties hereto (if legally required), without cost, expense,
liability or damage to SPRAGUE MASSACHUSETTS, the validity or application of any
Legal Requirement and, if by the terms of any such Legal Requirement, compliance
therewith may be delayed pending the prosecution of any such proceedings without
subjecting the Oil Terminal or any other property of SPRAGUE MASSACHUSETTS to
any lien, sanction, or other encumbrance, SPRAGUE OPERATING RESOURCES may delay
such compliance therewith until the final determination of such proceedings.

8.3 SPRAGUE MASSACHUSETTS’ Assistance. SPRAGUE MASSACHUSETTS shall execute and
deliver any appropriate papers or other instruments which may be necessary or
proper to permit SPRAGUE OPERATING RESOURCES to so contest the validity or
application of any such Legal Requirement and to fully cooperate with SPRAGUE
OPERATING RESOURCES in such contest.

 

3



--------------------------------------------------------------------------------

8.4 SPRAGUE OPERATING RESOURCES’ Default. If SPRAGUE OPERATING RESOURCES shall
fail to comply as specified in the preceding subsection 8.1, SPRAGUE
MASSACHUSETTS may take such action as may be required and SPRAGUE OPERATING
RESOURCES shall reimburse SPRAGUE MASSACHUSETTS upon demand for the cost
thereof.

8.5 Alterations and Additions. If compliance with all Legal Requirements,
Insurance Requirements or industry standards as specified in subsection 8.1
requires substantial alterations, additions to, reconstruction or replacement of
Oil Terminal facilities (“Alterations”), SPRAGUE OPERATING RESOURCES shall be
responsible to recommend such Alterations to SPRAGUE MASSACHUSETTS; and such
Alterations shall be made, at the direction of SPRAGUE MASSACHUSETTS, either by
SPRAGUE MASSACHUSETTS or by SPRAGUE OPERATING RESOURCES. The costs arising under
this subsection 8.5 in respect of Alterations shall be borne solely by SPRAGUE
OPERATING RESOURCES.

9. PERMITS.

SPRAGUE OPERATING RESOURCES shall be responsible for obtaining at its own
expense any and all necessary Authorizations. The effectiveness of this
Operating Agreement and the terms hereof shall be subject to the obtaining of
all such Authorizations and to the regulation of all Governmental Authorities
having Jurisdiction in the Oil Terminal.

10. PAYMENT AND ACCOUNTING RECORDS.

10.1 Payment. SPRAGUE OPERATING RESOURCES shall pay SPRAGUE MASSACHUSETTS its
Operating Fees upon receipt of invoice, but in no event later than 10 days from
date of receipt by SPRAGUE OPERATING RESOURCES. SPRAGUE MASSACHUSETTS will
likewise pay SPRAGUE OPERATING RESOURCES any other amount due under this
Operating Agreement in no event later than ten (10) days from date of receipt by
SPRAGUE OPERATING RESOURCES. Any amount not paid when due shall be subject to a
late payment charge equivalent to one and one-half per cent (1.5%) per month
accruing from the due date through the actual payment date.

10.2 Inspection and Financial Information. SPRAGUE MASSACHUSETTS may, at any
time and at its own expense, examine the accounts and records kept by SPRAGUE
OPERATING RESOURCES with respect to the Oil Terminal, either by designated
accounting personnel of SPRAGUE MASSACHUSETTS or by an independent certified
public accountant, and SPRAGUE OPERATING RESOURCES shall make such accounts and
records available at its offices at reasonable times for such purposes. SPRAGUE
OPERATING RESOURCES shall provide SPRAGUE MASSACHUSETTS with a copy of its
normal corporate certified annual report by its independent certified public
accountant as soon as the same is available.

11. INSURANCE.

11.1 Coverage. SPRAGUE OPERATING RESOURCES shall maintain, or cause to be
maintained, at SPRAGUE OPERATING RESOURCES expense, for the entire term of this
Operating Agreement, insurance from reputable insurance companies, general
liability insurance coverage applicable to operations, maintenance, repair and
improvement work attendant to the use of the Oil Terminal, as well as fire and
casualty coverage for the Oil Terminal, and oil pollution and environmental
impairment insurance coverage for all Oil Terminal activities, as specified in
Exhibit B hereto; and SPRAGUE OPERATING RESOURCES shall furnish SPRAGUE
MASSACHUSETTS satisfactory evidence of such coverage being provided by SPRAGUE
OPERATING RESOURCES upon demand, prior to the time it is due and 30 days prior
to the date when renewal of same is to be effective. All such insurance shall be
executed under valid and enforceable policies issued by insurers rated at least
B + VIII (or assigned a comparable rating by any successor company with similar
standards) or appearing on the approved list of a reputable broker.

11.2 Insureds and Waiver of Rights. All insurance set forth in this Section 11
shall include SPRAGUE MASSACHUSETTS and SPRAGUE OPERATING RESOURCES as insureds
and a waiver of insurer’s rights of subrogation against such insureds for loss
or damage even though due to the negligence of said parties or any of them.

11.3 Settlement of Claims. The Parties hereto agree to cooperate fully in the
settlement of claims under insurance obtained by SPRAGUE OPERATING RESOURCES.

11.4 Contractor’s Insurance. SPRAGUE OPERATING RESOURCES shall ensure that all
contractors performing work at the Oil Terminal possess commercial liability
insurance, worker’s compensation insurance, motor vehicle insurance, and such
other insurance in form and amount reasonably acceptable to SPRAGUE
MASSACHUSETTS.

 

4



--------------------------------------------------------------------------------

12. MORTGAGEE’S RIGHTS.

This Operating Agreement shall be subject and subordinate at all times to any
lien of mortgages that may hereafter be made a lien of the Oil Terminal by
SPRAGUE MASSACHUSETTS; provided, however, that no such mortgage shall impair the
use and operation of the Oil Terminal as contemplated hereby, as long as SPRAGUE
OPERATING RESOURCES is not in default of the Operating Agreement. Although no
instrument or act on the part of SPRAGUE OPERATING RESOURCES shall be necessary
to effectuate such subordination, SPRAGUE OPERATING RESOURCES will execute and
deliver, nevertheless, such further instrument or instruments, as may be
requested from time to time by SPRAGUE MASSACHUSETTS at its own expense, as may
be reasonably required by any mortgagee of the Oil Terminal.

13. LIENS.

13.1 Covenant Against Liens. SPRAGUE OPERATING RESOURCES shall not make, allow
or suffer, nor shall any person acquire through SPRAGUE OPERATING RESOURCES, any
lien, including liens of mechanics or material men for work done on behalf of
SPRAGUE OPERATING RESOURCES on the Oil Terminal, mortgage or security interest
in nor will SPRAGUE OPERATING RESOURCES sell, convey or assign any interest in
the Oil Terminal or in any buildings or other structures, replacements, changes,
additions or improvements thereto or in fixtures thereon. Notwithstanding such
restriction, if because of any act or omission of SPRAGUE OPERATING RESOURCES,
any mechanic’s lien or other lien, notice of contract, charge or order for
payment of money shall be filed against any portion of the Oil Terminal, without
the written consent of SPRAGUE MASSACHUSETTS, SPRAGUE OPERATING RESOURCES shall,
at its own cost and expense, cause the same to be discharged of record within
fourteen (14) days after notice of the filing thereof.

13.2 Right to Discharge. Without otherwise limiting any other remedy of SPRAGUE
MASSACHUSETTS for default hereunder, if SPRAGUE OPERATING RESOURCES shall fail
to cause such liens to be discharged or recorded within the aforesaid fourteen
(14) day period or to satisfy such liens within fourteen (14) days after any
Judgment in favor of such lien holders from which no further appeal might be
taken, then SPRAGUE MASSACHUSETTS shall have the right to cause the same to be
discharged. All amounts paid by SPRAGUE MASSACHUSETTS to cause such liens to be
discharged shall constitute Additional Operating Fees.

14. INFORMATION AND ACCESS.

SPRAGUE OPERATING RESOURCES will render periodic reports to and keep SPRAGUE
MASSACHUSETTS fully informed in respect to the Oil Terminal including, without
limitation, the level of performance, the general condition of maintenance and
reliability, qualification and training of personnel, maintenance of safety and
operating records, and plans for modification of facilities or procedures in
connection therewith. SPRAGUE OPERATING RESOURCES shall promptly provide SPRAGUE
MASSACHUSETTS upon request with any and all operating manuals, records,
memoranda, reports, plans, designs and other documentation or information in
respect to the Oil Terminal which SPRAGUE MASSACHUSETTS deems reasonably
necessary. SPRAGUE OPERATING RESOURCES will notify SPRAGUE MASSACHUSETTS of any
material problems or developments with respect to the operation and maintenance
of the Oil Terminal. SPRAGUE MASSACHUSETTS or its agents and designees shall
have the right, but not the obligation, to enter upon the Oil Terminal at all
reasonable times and; in a reasonable manner during ordinary business hours to
examine same, provided such access shall not unreasonably interfere with the
efficient maintenance and operation of the Oil Terminal as contemplated hereby.

15. INDEMNITY.

15.1 SPRAGUE OPERATING RESOURCES’ Property. Any property of any kind owned by
SPRAGUE OPERATING RESOURCES that may be on the premises of the Oil Terminal
shall be at the sole risk of SPRAGUE OPERATING RESOURCES.

15.2 Spillage. SPRAGUE OPERATING RESOURCES will defend, save SPRAGUE
MASSACHUSETTS and its affiliates (the “Indemnitees”), as owners of the Oil
Terminal, the real estate on which the Oil Terminal is located and the adjacent
property, harmless and indemnified: from and against all loss or damage caused
by SPRAGUE OPERATING RESOURCES, its agents or contractors occasioned by (a) the
use or misuse or abuse of water brought in through pipes or wells for use on the
Oil Terminal or of the plumbing, heating or other apparatus, electric or other
fixtures; (b) the bursting or leaking of any pipes; or (c) a nuisance, including
oil leakage and spillage, made or suffered on the Oil Terminal or adjacent
property of Indemnitees, or in the immediate vicinity of the foregoing, arising
out of the operation of SPRAGUE OPERATING RESOURCES, except as may have been
caused by the negligence of an Indemnitee, its agents and employees.

15.3 SPRAGUE OPERATING RESOURCES Indemnity. SPRAGUE OPERATING RESOURCES shall
indemnify, save harmless, and defend the Indemnitees from and against any and
all liability, damage, penalties or judgments and from and against any claims,
actions, proceedings and expenses and costs in connection therewith, including
reasonable counsel fees, arising from any injury to person or property sustained
by anyone in and about the Oil Terminal or the approaches appurtenant or
adjacent thereto, or other appurtenances used in connection therewith, or
associated with the operation of the Oil Terminal, resulting from any act or
acts or

 

5



--------------------------------------------------------------------------------

omissions of SPRAGUE OPERATING RESOURCES, its officers, agents, servants,
employees, contractors, lessees, customers, or invitees of any nature. SPRAGUE
OPERATING RESOURCES shall, at its own cost and expense, defend any and all suits
or actions (just or unjust) which may be brought against an Indemnitee or in
which an Indemnitee may be impleaded with others arising from any such act or
omission of SPRAGUE OPERATING RESOURCES, its officers, agents, servants,
employees, contractors or invitees of any nature. The representations, covenants
and warranties contained in this paragraph 15.3 shall survive the termination of
this Operating Agreement.

15.4 SPRAGUE MASSACHUSETTS’ Indemnity. SPRAGUE MASSACHUSETTS shall indemnify,
save harmless, and defend SPRAGUE OPERATING RESOURCES from and against any and
all liability, damage, penalties or judgments and from and against any claims,
actions, proceedings and expenses and costs in connection therewith, including
reasonable counsel fees, arising from injury to person or property sustained by
anyone in and about the Oil Terminal or the approaches appurtenant or adjacent
thereto, or other appurtenances used in connection therewith, resulting from any
act or acts or omissions of SPRAGUE MASSACHUSETTS, its officers, agents,
servants, employees, contractors, or invitees of any nature. SPRAGUE
MASSACHUSETTS shall, at its own cost and expense, defend any and all suits or
actions (just or unjust) which may be brought against SPRAGUE OPERATING
RESOURCES or in which SPRAGUE OPERATING RESOURCES may be impleaded with others
upon any such act or omission of SPRAGUE MASSACHUSETTS, its respective officers,
agents, servants, employees, contractors, or invitees of any nature. The
representations, covenants and warranties contained in this paragraph 15.4 shall
survive the termination of this Operating Agreement.

16. ASSIGNMENT OR OTHER TRANSFER.

SPRAGUE OPERATING RESOURCES covenants that, during this Operating Agreement and
for such further time as SPRAGUE OPERATING RESOURCES shall hold the Oil Terminal
or any part thereof, SPRAGUE OPERATING RESOURCES will not assign or encumber
this Operating Agreement nor sublet the whole or any part of the Oil Terminal
without first obtaining on each occasion the written consent of SPRAGUE
MASSACHUSETTS. SPRAGUE MASSACHUSETTS may assign the Operating Agreement or
otherwise transfer its interest in the Oil Terminal with notice to SPRAGUE
OPERATING RESOURCES.

17. TAKINGS FOR PUBLIC USE.

If the Oil Terminal, or any substantial part thereof, shall be taken by eminent
domain, in pais or otherwise, this Operating Agreement and the Term shall
terminate, but if upon a taking this Operating Agreement does not terminate,
SPRAGUE OPERATING RESOURCES shall assign to SPRAGUE MASSACHUSETTS any rights for
compensation for property of SPRAGUE MASSACHUSETTS, whether real or personal, so
taken. If any such taking affects SPRAGUE OPERATING RESOURCES’ use, SPRAGUE
OPERATING RESOURCES shall have the right to terminate and withdraw; provided,
however, that such taking is not de minimus or otherwise not substantial in
either effect or size in the reasonable opinion of SPRAGUE MASSACHUSETTS.

18. RIGHT OF ENTRY.

SPRAGUE MASSACHUSETTS may enter the Oil Terminal to view the same, and may
remove any placards or signs not otherwise approved, and to make repairs,
improvements, alterations or additions thereto pursuant to provisions of this
Operating Agreement. Such entry shall not disrupt any legitimate ongoing use of
the Oil Terminal.

19. TERMINATION FOR DEFAULT.

19.1 Defaults. The following shall, if any requirement for the giving of notice
or lapse of time or both has not been met, constitute Defaults, and, if such
conditions have been met, constitute Events of Default hereunder
(notwithstanding any license or any former breach of covenant or waiver of the
benefit hereof or consent in a former instance):

 

  (a) The occurrence of any event set forth in Section 20 hereof;

 

  (b) The failure of SPRAGUE OPERATING RESOURCES to pay Operating Fees,
Additional Operating Fees or any other costs due pursuant to this Operating
Agreement, when same shall be due and payable and the continuance of such
failure for a period of fifteen [15] days after receipt by SPRAGUE OPERATING
RESOURCES of notice in writing from SPRAGUE MASSACHUSETTS specifying such
failure;

 

  (c) The failure of SPRAGUE OPERATING RESOURCES to keep, observe or perform any
of the other covenants, conditions and agreements herein contained on SPRAGUE
OPERATING RESOURCES part to be kept, observed or performed, or SPRAGUE OPERATING
RESOURCES obligation under any agreement relating to the Oil Terminal and the
continuance of such failure without the curing of same for a period of 30 days
after receipt by SPRAGUE OPERATING RESOURCES from any person or notice in
writing specifying in reasonable detail the nature of such failure.

 

6



--------------------------------------------------------------------------------

19.2 SPRAGUE MASSACHUSETTS’ Remedies. If an Event of Default shall occur and be
continuing, SPRAGUE MASSACHUSETTS may, at its option, give to SPRAGUE OPERATING
RESOURCES a notice terminating this Operating Agreement upon a date specified in
such notice, which date shall be not less than 3 days, not including any
Saturday, Sunday or other day on which commercial establishments in New Bedford,
Massachusetts are authorized or required by law or executive order to remain
closed (“Business Days”), after the date of receipt by SPRAGUE OPERATING
RESOURCES of such notice from SPRAGUE MASSACHUSETTS, and upon the date specified
in said notice, the term and estate hereby vested in SPRAGUE OPERATING RESOURCES
shall cease and any and all other right, title and interest of SPRAGUE OPERATING
RESOURCES hereunder (other than SPRAGUE OPERATING RESOURCES rights pursuant to
Section 15.4 hereof) shall likewise cease without further notice of lapse of
time, as fully and with like effect as if the entire term of this Operating
Agreement had elapsed, but SPRAGUE OPERATING RESOURCES shall continue to be
liable to SPRAGUE MASSACHUSETTS as hereinafter provided.

19.3 Further Remedies. Upon any termination of this Operating Agreement pursuant
to Section 19.2, or at any time thereafter, SPRAGUE MASSACHUSETTS may, in
addition to and without prejudice to any other rights and remedies SPRAGUE
MASSACHUSETTS shall have at law or in equity, lawfully enter into and upon the
Oil Terminal, or any part thereof in the name of the whole, and repossess the
same as of the former estate of SPRAGUE MASSACHUSETTS and expel SPRAGUE
OPERATING RESOURCES and those claiming through or under SPRAGUE OPERATING
RESOURCES and remove their effects (forcibly, if necessary) in the manner
prescribed by the statute relating to summary proceedings, or similar statutes,
without being deemed guilty of any manner of trespass, and without prejudice to
any remedies which might otherwise be used for arrears of Operating Fees or
proceeding breach of covenant, and upon entry as aforesaid this Operating
Agreement shall terminate.

20. INSOLVENCY.

20.1 Termination for Insolvency. In the event of any receivership, insolvency or
bankruptcy proceedings instituted by or against SPRAGUE OPERATING RESOURCES
under a bankruptcy, insolvency or other law relating to the relief of the
adjustment of indebtedness, rehabilitation or reorganization of debtors or the
making of an assignment for the benefit of creditors by SPRAGUE OPERATING
RESOURCES or if a decree or order by a court having Jurisdiction in the premises
shall be entered approving a petition seeking reorganization of SPRAGUE
OPERATING RESOURCES under the Federal Bankruptcy Act or any similar statute
applicable to SPRAGUE OPERATING RESOURCES or appointing a receiver or
conservator or liquidator or trustee of SPRAGUE OPERATING RESOURCES or of
substantially all of the property of SPRAGUE OPERATING RESOURCES (other than a
receiver, conservator, liquidator or trustee appointed in a proceeding not based
upon insolvency of SPRAGUE OPERATING RESOURCES or upon its inability to pay its
debts as they become due), or in the event any execution of attachment shall be
issued against SPRAGUE OPERATING RESOURCES or all or substantially all of
SPRAGUE OPERATING RESOURCES property whereby the Oil Terminal shall be taken or
occupied or attempted to be taken or occupied by some person other than SPRAGUE
OPERATING RESOURCES, except as may herein be permitted, and such execution,
attachment or occupation shall not be removed within 30 days from the date it
first occurs, then SPRAGUE OPERATING RESOURCES shall be deemed to be in breach
of this Operating Agreement and this Operating Agreement shall immediately
terminate and SPRAGUE MASSACHUSETTS reserves all remedies for breach of this
Operating Agreement.

20.2 Bankruptcy Proceedings. In the event of involuntary bankruptcy or corporate
reorganization proceedings against SPRAGUE OPERATING RESOURCES, SPRAGUE
MASSACHUSETTS may terminate this Operating Agreement by written election to
SPRAGUE OPERATING RESOURCES but not before the earlier of (a) 30 days after the
service upon SPRAGUE OPERATING RESOURCES of the initial petition in connection
with such proceedings, or (b) the adjudication of insolvency of SPRAGUE
OPERATING RESOURCES, but said right to terminate shall not be exercised if such
petition shall have been denied and such denial shall not have been reversed;
provided, that if such petition or commencement is involuntarily made against
SPRAGUE OPERATING RESOURCES and is dismissed within 60 days of the date of such
filing of commencement such events shall not constitute an insolvency hereunder.

21. DAMAGES ON DEFAULT.

21.1 Surrender. Upon expiration, forfeiture, surrender or termination of this
Operating Agreement, SPRAGUE OPERATING RESOURCES shall peaceably surrender and
deliver up the Oil Terminal together with all personal property attached thereto
or customarily used in connection therewith, all as the absolute property of
SPRAGUE MASSACHUSETTS, broom clean and in good condition and repair, reasonable
wear and tear and casualties not required to be insured against excepted. In
addition, upon said expiration, forfeiture, surrender or termination, SPRAGUE
OPERATING RESOURCES agrees to waive and release any right or claim to the Oil
Terminal or otherwise associated with this Operating Agreement, including,
without limitation, any right or claim pursuant to Mass. Gen. Laws c 91 or the
regulations promulgated thereunder relating to the displacement of “water
dependent uses”. SPRAGUE OPERATING RESOURCES shall provide such documentation as
SPRAGUE MASSACHUSETTS may request stating that such expiration, forfeiture,
surrender or termination is in the context of a “voluntary arrangement” as that
term is in 310 C.M.R. 9.36 (4)(b). Provided, however, the foregoing shall not be
construed to affect any indemnity, right or claim of SPRAGUE OPERATING RESOURCES
relating to personal injury or damage to property as provided in Article 15.4
hereof. It is agreed between SPRAGUE MASSACHUSETTS and SPRAGUE OPERATING
RESOURCES that any and all structures, buildings, additions,

 

7



--------------------------------------------------------------------------------

improvements, equipment, apparatus, alterations and replacements constructed by
or for SPRAGUE OPERATING RESOURCES on the Oil Terminal or placed thereon by or
for SPRAGUE OPERATING RESOURCES including by way of illustration but without
limitation thereto, the items hereinafter specified, as well as all items of the
type specified, shall be deemed to be and shall be affixed to and be a part of
the Oil Terminal, and shall not be removed therefrom except upon written order
of SPRAGUE MASSACHUSETTS: oil storage tanks; fuel oil heaters; fuel oil pumps
and drivers; oil piping, steam, water and other piping and valves; electrical
conduits, wiring and motors; instruments and controls; buildings including all
portions and the contents thereof; roadways; fencing; and (also including all
appurtenances and all items attached to the foregoing). For the purposes of this
Section 21, the term “Improvements” shall include all buildings, replacement,
changes, additions, fixtures and improvements now existent or at any time
constructed upon the Oil Terminal, including by way of illustration and not
limitation, oil storage and pumping facilities and pipelines, with all equipment
in or appurtenant thereto. Notwithstanding the foregoing, SPRAGUE OPERATING
RESOURCES shall have the option of removing any equipment of their installation
which will not impair the use by SPRAGUE MASSACHUSETTS of the Oil Terminal in a
manner consistent with its original condition; to the extent SPRAGUE
MASSACHUSETTS has an interest in purchasing any such equipment installed by
SPRAGUE OPERATING RESOURCES, SPRAGUE OPERATING RESOURCES shall make a proposal
for such purchase by SPRAGUE MASSACHUSETTS upon the request of SPRAGUE
MASSACHUSETTS.

21.2 SPRAGUE MASSACHUSETTS’ Operation of Oil Terminal. In the event of any
dispute between the Parties as to the termination of this Operating Agreement or
as to possession of or title to the Improvements, SPRAGUE MASSACHUSETTS shall,
pending final determination of such dispute, have the right subject to
subsection 18.3 to make entry on the Oil Terminal and use any and all
facilities.

21.3 Right to Relet. At any time or from time to time after any such expiration
or termination, SPRAGUE MASSACHUSETTS may contract for the use of the Oil
Terminal, or any part thereof, in the name of SPRAGUE MASSACHUSETTS or
otherwise, for such term or terms (which may be greater or less than the period
which would otherwise have constituted the balance of the term of this Operating
Agreement) and on such conditions (which may include concessions or free
Operating Fees) as SPRAGUE MASSACHUSETTS, in its reasonable discretion, may
determine and may collect and receive the Operating Fees therefor. SPRAGUE
MASSACHUSETTS shall in no way be responsible or liable for any failure to
contract for the use of the Oil Terminal or any part thereof, or for any failure
to collect any Operating Fees due upon any such contracting, but agrees to use
reasonable efforts to mitigate damages.

21.4 Survival of Covenants. No such expiration or termination of this Operating
Agreement shall relieve SPRAGUE MASSACHUSETTS or SPRAGUE OPERATING RESOURCES of
their respective liabilities and obligations under this Operating Agreement and
such liability.

21.5 Right to Equitable Relief. In the event of any breach or threatened breach
by any of the Parties of any of the covenants, agreements, terms or conditions
contained in this Operating Agreement, the other party shall be entitled to
enjoin such breach or threatened breach and shall have the right to invoke any
right and remedy allowed at law or in equity or by statute or otherwise as
though re-entry, summary proceedings, and other remedies were not provided for
in this Operating Agreement.

22. INVALID PROVISIONS.

If any term, covenant, condition or provision of this Operating Agreement or the
application thereof to any person or circumstance shall, at any time or to any
extent, be invalid or unenforceable, the remainder of this Operating Agreement,
or the application of such term or provision to persons or circumstances other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby, and each term, covenant, condition and provision of this
Operating Agreement shall be valid and be enforced to the fullest extent
permitted by law.

23. NO WAIVERS.

Failure of SPRAGUE MASSACHUSETTS to complain of any act or omission by SPRAGUE
OPERATING RESOURCES, no matter how long the same may continue, shall not be
deemed to be a waiver by SPRAGUE MASSACHUSETTS of any of their respective rights
hereunder. No waiver by SPRAGUE MASSACHUSETTS at any time, expressed or implied,
of any breach of any provision of this Operating Agreement shall be deemed a
waiver of a breach of any other provision of this Operating Agreement or a
consent to any subsequent breach of the same or any other provision. No
acceptance by SPRAGUE MASSACHUSETTS or by SPRAGUE OPERATING RESOURCES of any
partial payment shall constitute an accord or satisfaction but shall only be
deemed a partial payment on account.

 

8



--------------------------------------------------------------------------------

24. NOTICES AND COMMUNICATIONS.

All notices, demands, requests and other communications provided for or
permitted under this Operating Agreement shall be in writing and shall be
delivered either in person, by prepaid telegram, or other telecommunication
device, or by registered or certified mail, return receipt requested, to the
following addresses:

 

  (a) if to SPRAGUE MASSACHUSETTS, at 2 International Drive, Suite 200,
Portsmouth, New Hampshire 03801 Vice President, with a copy to Legal Department.

 

  (b) if to SPRAGUE OPERATING RESOURCES, at 2 International Drive, Suite 200,
Portsmouth, New Hampshire 03801, with a copy to Paul A. Scoff, Esq., General
Counsel, at the same address.

Any notice provided herein shall become effective only upon and at the time of
receipt by the person to whom it is given, unless such notice is mailed by
first-class registered mail, in which case it shall be deemed to be received on
(i) the third Business Day following the mailing thereof or (ii) the day of its
receipt, if a Business Day, or if the day of its receipt is not a Business Day,
the next succeeding Business Day, whichever of (i) or (ii) be the earlier.

22. LIMITATION OF LIABILITY.

None of SPRAGUE OPERATING RESOURCES or SPRAGUE MASSACHUSETTS shall be liable to
the other for any claim in the nature of incidental, consequential or special
damages, or for lost profits or revenues, arising from a breach or alleged
breach of this Agreement.

23. APPLICABLE LAW.

This Operating Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts.

24. ENTIRE AGREEMENT.

This Operating Agreement constitutes the entire understanding between the
parties relating to the subject matter hereof, and supersedes all prior written
or oral communications, understandings and agreements. This Operating Agreement
may be modified or amended only by a written agreements signed by the authorized
representatives of the parties.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Operating Agreement,
as of the date first above written.

 

SPRAGUE MASSACHUSETTS PROPERTIES, LLC /s/ Paul A. Scoff Paul A. Scoff Vice
President and Secretary SPRAGUE OPERATING RESOURCES LLC /s/ Paul A. Scoff Paul
A. Scoff Vice President, General Counsel, Chief Compliance Officer and Secretary

[Signature Page to Terminal Operating Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

PLAN OF PREMISES



--------------------------------------------------------------------------------

LOGO [g621809g70f00.jpg]



--------------------------------------------------------------------------------

LOGO [g621809g82q10.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

INSURANCE REQUIREMENTS

General and Excess Liability—SPRAGUE OPERATING RESOURCES must supply proof of
coverage for bodily injury or property damage to third parties in the amount of
$10,000,000. Coverage must be occurrence, or if claims- made, must include an
extended discovery period of three years from the last day of the contract.
Coverage may be purchased in layers as long as the combined single limit is
$10,000,000. Coverage must include coverage for care, custody and control.

Workers Compensation—SPRAGUE OPERATING RESOURCES will provide proof of coverage
for workers compensation coverage for 1) exposures in the Commonwealth of
Massachusetts, 2) Longshoremen and Harbor Workers’ Act, and 3) Jones Act if
applicable. Employers Liability in the amount of $1,000,000 shall be provided.
All policies shall contain a waiver of subrogation in favor of the indemnitees.

Automobile Liability—SPRAGUE OPERATING RESOURCES shall provide automobile
liability coverage in the amount of $1,000,000.

Property—SPRAGUE OPERATING RESOURCES shall provide proof of either an All Risk
property insurance policy or a Named Perils policy and a Difference in
Conditions policy covering the oil terminal property on a replacement cost
basis. The policy(ies) shall contain a waiver of subrogation in favor of the
indemnitees. Coverage shall include fire department charges and costs of fire
suppression chemicals.

Difference in Conditions—SPRAGUE OPERATING RESOURCES shall obtain a limit of
$25,000,000 and coverage shall include Wharfingers Liability, Charterer’s
Liability, Terminal Owners Liability and Safe Berth exposure.

Oil Pollution Bond—SPRAGUE OPERATING RESOURCES shall post an oil pollution bond
in the amount of $25,000 for the SPRAGUE MASSACHUSETTS of Massachusetts,
Division of Water Pollution Control, per statutory requirements as in effect
from time to time. SPRAGUE MASSACHUSETTS shall be listed as a principal on the
bond along with SPRAGUE OPERATING RESOURCES. SPRAGUE OPERATING RESOURCES shall
provide a certified copy of the bond to SPRAGUE MASSACHUSETTS.

Vessel Requirements—SPRAGUE OPERATING RESOURCES must obtain a certificate of
insurance from each vessel that docks at the terminal. The certificate must be
obtained prior to docking and must include coverage for Protection & Indemnity
and specifically list the vessel.

Oil Pollution Coverage—SPRAGUE OPERATING RESOURCES shall maintain all coverage
required pursuant to the Oil Pollution Act of 1990 and the regulations
promulgated thereunder, as the same may be in effect from time to time. SPRAGUE
OPERATING RESOURCES shall also insure that all vessels transporting Oil to the
Oil Terminal maintain such coverage.